Name: Decision of the EEA Joint Committee No 82/2000 of 2 October 2000 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms
 Type: Decision
 Subject Matter: European construction;  information and information processing;  documentation;  European Union law;  communications;  management
 Date Published: 2000-12-14

 Avis juridique important|22000D1214(12)Decision of the EEA Joint Committee No 82/2000 of 2 October 2000 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms Official Journal L 315 , 14/12/2000 P. 0026 - 0027Decision of the EEA Joint CommitteeNo 82/2000of 2 October 2000amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedomsTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Articles 86 and 98 thereof,Whereas:(1) Protocol 31 to the Agreement was amended by Decision No 99/1999 of the EEA Joint Committee of 30 July 1999(1).(2) It is appropriate to extend the cooperation of the Contracting Parties to the Agreement to include the preparatory actions in the framework of the promotion of the European digital content on the global networks mentioned under budget line B5-3 3 4 of the general budget of the European Communities for the financial year 2000.(3) Protocol 31 to the Agreement should therefore be amended in order to allow for this extended cooperation to take place during the financial year 2000,HAS DECIDED AS FOLLOWS:Article 1The following paragraph shall be added in Article 2 of Protocol 31 to the Agreement:"(6) The EFTA States shall, as from 1 January 2000, participate in the Community actions related to the following budget line, entered in the general budget of the European Communities for the financial year 2000:- B5-3 3 4: Promotion of the European digital content on the global networks."Article 2The words "paragraph 5" in paragraphs 1, 2 and 3 of Article 2 of Protocol 31 to the Agreement shall be replaced by "paragraphs 5 and 6".Article 3This Decision shall enter into force on 3 October 2000, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee(2).It shall apply from 1 January 2000.Article 4This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 2 October 2000.For the EEA Joint CommitteeThe PresidentG. S. Gunnarsson(1) OJ L 296, 23.11.2000.(2) No constitutional requirements indicated.